Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 4, and 7 drawn to a heterodimeric binding molecule for neutralizing a C. difficile toxin A protein target disease agent. 

Group II, claim 2, 7, 11, 37, and 38, drawn to a heterodimeric binding molecule for neutralizing a C. difficile toxin B protein target disease agent. 

Group III, claims 3 and 7, drawn to a heterodimeric binding molecule for neutralizing C. difficile toxin A protein and toxin B protein. 

Group IV, claims 12, 13, 17, and 20, drawn to nucleic acids, vectors, and host cells comprising the heterodimeric binding molecule of Group II. 

Group V, claim 23, drawn to a lipid nanoparticle comprising the mRNA polynucleotide of Group IV. 

Group VI, claims 25-27, 29, 30, 42, and 43, drawn to methods of treating or preventing intoxication of a subject by a toxin comprising administering the heterodimeric binding molecule of Group II. 

Group VII, claim 31 drawn to a method of neutralizing a target disease agent or toxin comprising administering the nucleic acid of Group IV. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If the invention of Group I is elected, Applicant is to specify the structure of a single heterodimeric binding molecule species for neutralizing a C. difficile toxin A protein target disease agent in terms of the first and second binding domains defined by non-degenerate SEQ ID NO. 
If the invention of Group II, IV, V, VI, or VII is elected, Applicant is to specify the structure of a single heterodimeric binding molecule species for neutralizing a C. difficile toxin B protein target disease agent in terms of the first and second binding domains defined by non-degenerate SEQ ID NO. 

If the invention of Group III is elected, Applicant is to specify the structure of a single heterodimeric binding molecule species for neutralizing both a C. difficile toxin A protein target disease agent and toxin B protein target disease agent in terms of the first and second binding domains for each binding molecule defined by non-degenerate SEQ ID NO. 

If any of the inventions of Groups I-VII are elected, Applicant must select one type of linker defined by SEQ ID NO: 8, 9, or 10 as recited in the claims. 

If the invention of Group IV is elected, Applicant must select one type of polynucleotide recited in claim 13: 1)  RNA molecule; 2) DNA molecule; 3) mRNA molecule; or 4) mRNA molecule comprising a codon optimized sequence for human expression. 

If the invention of Group II is elected, Applicant must further specify if the kit is for treating/monitoring a subject exposed to or at risk of exposure by 1) C. difficile  or 2)  C. botulinum as recited in claim 38. 

The species are distinct from each other because each heterodimeric binding molecule species has a unique amino acid composition and thus have different functions and/or chemical and physical properties (e.g. binding affinity). Similarly, each linker has a different length and amino acid composition, which can influence flexibility and/or binding specificity and affinity; and each polynucleotide species differ in structure and composition. Lastly, C. difficile  and C. botulinum each produces different toxins and thus mediate different infections/disease. 
 Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 2, 3, 12, 23, 25, and 31. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I-VII lack unity of invention because the groups do not share the same or corresponding technical feature. Since a different heterodimeric binding molecule is used in each of the inventions of Groups I – VII, there is no unity of invention. The groups of inventions share the broader concept of a heterodimeric binding molecule for neutralizing a C. difficile toxin in general, which are already known in the prior art per Yang et al. Yang discloses a neutralizing tetravalent bispecific antibody that targets C. difficile toxins TcdA and TcdB (see entire document, in particular, Abstract). 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644